DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/21 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 3/1 /19 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 depends on canceled claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, 14, 18, 20-21, 23-25, 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor et al (2003/0119202) in view of Wu (US Pat.10,049,256) (all of record).
Regarding claims 1, 30 and 32; figure 5a of Kaylor et al below discloses a sensor module (i.e., reading device 65) for a portable substance testing system (40 of figure 2) including: a light source (90) to illuminate a lateral flow test strip (41 of figure 2 or 76 of housing 73 with elongate aperture) for filtering out light from the lateral flow test strip (41, 76); and a sensor (92) sensing the filtered light and providing one or more signals (signal from photodiode 92 of figure 5b) indicative of an output of the test strip (41, 76), wherein the substance testing system (65) is for detecting the presence of a substance in a sample (see abstract); the light source (90) illuminates the test strip (41, 76) such that the light to be filtered is reflected from a surface of the test strip (41, 76) and the light (93) only travels through the filter after being reflected (par.[0036]).

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale

Kaylor et al teaches that the aperture is an elongated aperture (see claims 7 and 20) and does not teach that the elongated aperture is formed by a plurality of layers, wherein the apertures are formed from apertures in each of the layers, and the apertures are aligned.
Wu, from the same field of endeavor, discloses a fingerprint sensing module (100) (see figures 3-4 below) comprises a filter (i.e., optical collimating layer 120A or 120B), wherein the filter including a plurality of layers (126A, 126B), each layer having a transmitting portions (128A, 128B) and blocking portions (127A, 127B), a portion of light reflected from the finger of the user (50) is passed through the transmitting portions (128A, 128B) and detected by sensing device (110) and a portion of light is blocked or absorbed by the light blocking areas (127A, 127B), the transmitting portions (128A, 128B) are aligned (column 6, lines 17-62).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


	Regarding claim 2, Kaylor et al teaches that the portable substance testing system is handheld (i.e., home use device or a reading device of figures 1-2), and/or wherein the substance is a mind altering substance (i.e., bodily fluids, hormones, glucose) (par. [0003] and [0012] and abstract).
Regarding claim 5, Kaylor et al teaches that the apertures is elongated and is sized to an area which is no more than about 1.8 time the area of the detection zone upon the membrane strip (see claims 7 and 9). Thus, it is inherent that the apertures are elongate and its design inherently reduces noise and interference as they filter out light and having a narrow edge along the length of the test strip.
Regarding claims 10 and 18; Kaylor et al teaches that that the apertures is a circular or elongated and is sized to an area which is no more than about 1.8 time the area of the detection zone upon the membrane strip (see claims 7-9). 
Kaylor et al does not teach that the apertures are about 1.2 mm depth and about 100 um x 600 urn in cross section or 100um in diameter. However, it would have been obvious to one having ordinary skill in the art before the effective fling date of the present invention to choose the shape and size of the apertures, for example, 
Regarding claim 14; Kaylor et al teaches that the filter is a housing (73) and Wu teaches that the filter layers are adapted to absorb lights (column 4, lines 44-50).
Both Kaylor et al and Wu do not explicit teach that the filter comprising a plurality of layers and the layers are formed opaque material such as stainless steel; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present to replace filter layers of Wu by a plurality of metal layers because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
	Regarding claim 20, Kaylor et al teaches that the sensor module is configured to receive a sample cartridge (i.e., sample holder) (par. [0026]), including the lateral flow test strip (i.e., membrane strip 41) (par. [0008] and [0027]).
Regarding claim 21; Kaylor et al does not teach that the sample cartridge include a plurality of lateral flow test strips which reacts to different substances; however, it would have been obvious to one having ordinary skill in the art to modify the invention of Kaylor et al, for example, using a plurality of housings for a plurality of cartridges so that different substances can be tested simultaneously. Thus, increasing the speed of testing.
Regarding claim 23, Kaylor et al teaches that the sensor module is a reading device (par. [0027] for reading data from sample cartridge (41) (par. [0037]-[0038]).
Regarding claim 24, figure 5b of Kaylor et al teaches the use of a basic schematic diagram of the reading device (65) which includes LCD display (74) 
Regarding claim 25, Kaylor et al teaches that the data is the results of an assay (par. [0038]) and the data includes antibodies of all classes, products or components of normal (par. [0051]).
Regarding claim 29, as seen from figure 2 of Kaylor et al, the test areas (42) of the test strips (41) are not visible to the user when inserted into the receiving port (45) (figure 2 and par. [0032]).
Regarding claim 31, Kaylor et al teaches a LCD display (74) for displaying data indicative of an output of the test strip (41) (par. [0037]-[0038]).

Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaylor et al and Wu as applied to claim 1 above, and further in view of Petruno et al (US 10,049,256) (of record).
Regarding claims 26-27; both Kaylor et al and Wu does not teach the use of a plurality of light emitting diodes (LEDs).
Petruno et al, from the same field of endeavor, discloses a sensor module (120, 122, 124, 126, 128) for a portable substance testing system (i.e., diagnostic test system 40) including: a plurality of light sources (120) to illuminate detection zone (15) of a lateral flow test strip (50) (par. [0063]) at multiple wavelengths (par. [0077], [0083] and claim 25); a plurality of sensors (122, 124) sensing the filtered light and providing one or more signals (140) indicative of an output of the test strip (50), wherein the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Kaylor et al addition LED having multiple wavelengths so that different locations on the detection zone are measured as suggested by Petruno (par. [0063]). Thus, increase the accuracy of the measurement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 10, 14, 18, 20-21, 23-27, 29-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al (2018/0349673) teaches the use of a filter having a plurality of layers (140, 150) and Kulcke (2013/0066172) teaches that filter (7) is used for reflected light from sample (3) passes through. However, these references do not disclose a portable substance testing system in which the light source is used to illuminating a lateral flow test strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            April 15, 2021